Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN THE INTEREST OF


CHRISTIAN TAYLOR HUGHES,

A MINOR CHILD.
§
 
§
 
§
 
§
 
§

§

No. 08-07-00309-CV

Appeal from
 383rd District Court

of El Paso County, Texas

(TC # 2003CM3036)



MEMORANDUM OPINION


	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal.  Appellees do
not object to dismissal of the appeal.  We grant the motion and dismiss the appeal.  Further, we deny
as moot Appellant's motion for extension of time to file his brief.  Costs are assessed against
Appellant.  See Tex.R.App.P. 42.1(d).

October 7, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.